DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed on January 24th, 2022 have been fully considered but they are not persuasive. Regarding the amendment to claim 1, Brusatore has tray with a containment edge in the form of a wall that extends around the perimeter of the tray. The tray could be considered recessed, or hollow, because the bottom surface of the tray is lower than the surrounding sidewalls defining an internal space. Additionally, the tray of Brusatore appears to be a single piece plastic construction and nowhere in the disclosure does it recite that the base and sidewalls are made from separate pieces that are formed together; nor is it indicated that there is any gaps or holes within the trays themselves.
Regarding claim 6, applicant claims that Brusatore does not disclose the trays are stacked directly on top of each other, and that there is a gap between them. While this is true, the applicant’s drawings also depict gaps between the stacked trays (Fig. 4). The limitation of “stacked directly on top of each other” could also be interpreted to mean situated above but not necessarily in direct contact with. 
Regarding claim 13, two pieces of prior art were found reciting both the limitations of the scale as well as the heating or cooling element with an associated sensor.
Regarding claim 14, the limitation can be addressed using material case law.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brusatore (US Pub. 2014/0366443 A1).
Regarding claim 1, Brusatore discloses a tray for growing agricultural products (Fig. 6, trays 80) for vertical farms, comprising a rigid, integrated, single-block recessed structure (Fig. 6, each tray is a single, complete integral unit that is recessed having the base lower than the top edge of the side walls) having a base and a containment edge that encloses the base on all perimeter sides of the base (Fig. 6, containment edge of tray 80 extends around the perimeter of the base), the base and the containment edge forming a hollow body (Fig. 6, tray 80 can be considered “hollow” because it has an interior volume defined be the sidewalls) hermetically sealed towards the environment 
Regarding claim 2, Brusatore discloses the tray, characterized in that it is made of plastic material (Pg. 2, [0034], line 1: “Plant trays 80 are preferably molded plastic trays”).
Regarding claim 5, Brusatore discloses the tray characterized in that it comprises a plurality of channels made in the base and configured to allow the flow and drainage of water and nutrients for the agricultural products (Pg. 2, [0034], lines 4-8: “The pattern of channels 84, 86 in the upper inner surface of the trays 80 causes the nutrient solution to be equally distributed throughout the tray until it flows out the drainage holes 88 at the end of tray 80 opposite from the outlets 74”).
Regarding claim 6, Brusatore discloses the tray, characterized in that it comprises means adapted to stack two or more trays directly on top of each other (Fig. 6, frame 46 supports the trays such that they can be stacked on top of one another. The limitation of “stacked directly on top of each other” could also be interpreted to mean situated above but not necessarily in direct contact with).
Regarding claim 9, Brusatore discloses the tray, characterized in that it comprises supports for the agricultural products (Fig. 12, pots 85).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1).
Regarding claim 3, Brusatore discloses the claimed invention except for the tray, characterized in that it can be made of thermoplastic and thermosetting polymers and elastomers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the trays out of plastic because that material might be optimal for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 4, Brusatore discloses the claimed invention except for the tray characterized in that it can be made of synthetic material or biological material or composite material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the trays out of synthetic, biological, or composite material because that material might be optimal for this application, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 14, Brusatore discloses the claimed invention except for the the tray is made of polyethylene. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the trays out of polyethylene instead of generic plastic because polyethylene might be the optimal material for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Harris (US Pub. 2014/0283448 A1).
Regarding claim 7, Brusatore discloses the claimed invention except for the tray characterized in that it comprises means adapted to laterally join two or more trays as taught by Harris (Fig. 4, c-shaped channel 36 connects receptacles 12 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore to include the connecting means of Harris. In the case the multiple trays are placed next to each other, the connecting means would provide shifting.
claim 8, Brusatore discloses the claimed invention except for the tray, characterized in that it is obtained through extrusion or injection moulding as taught by Harris (Pg. 3, [0056], lines 1-3: “It should be noted that each receptacle 12, 14, 16, 18
is a monolithic, self-sustaining body formed by injection or blow moulding of plastic”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore to be constructed using injection molding as taught by Harris as it is a cheap and effective method for molding of plastics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Armstrong (US Pub. 2017/0035010 A1).
Regarding claim 10, Brusatore discloses the claimed invention except for the tray, characterized in that it comprises sensors adapted to detect environmental parameters and parameters regarding the contents of the tray as taught by Armstrong (Pg. 1, [0008], lines 4-9: “a plurality of water level sensors are situated along each rater trough which, in turn, are coupled to the water circulation system to allow water to be added to or removed from selected portions of the water trough in order to ensure a proper water level throughout the system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore to contain the water measuring sensor of Armstrong to enable monitoring of the water content of the tray.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Bailey (US Pub. 2019/0090434 A1).
Regarding claim 11, Brusatore discloses the claimed invention except for the tray, characterized in that it comprises means adapted to heat or cool the contents of the tray as taught by Bailey (Abstract, lines 6-12: “a cooling medium is present in a space between an outer wall of the plant growth vessel and a containment wall of the outer vessel, and the cooling medium is in thermal communication with the growing medium through the outer wall, and the plant includes a set of roots and the set of roots are isolated from the cooling medium”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray for growing agricultural products of Brusatore to contain the cooling means of Bailey in the case that the plants being grown are temperature sensitive and require cool conditions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of Bailey (US Pub. 2019/0090434 A1), and further in view of Becze (US Pub. 2013/0319250 A1).
Regarding claim 12, Brusatore as modified discloses the claimed invention except for the tray, characterized in that it comprises one or more load cells able to detect the weight of the product contained in the tray as taught by Becze (Pg. 4, [0033], lines 14-16: “and a method of controlling operation of a water recovery device incorporating a plurality of control inputs including various sensors, weigh scales, and flow meters).
.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brusatore (US Pub. 2014/0366443 A1) in view of de Monbrison (US Pub. 4,493,163) and Vanderveken (US Pub. 2015/0289460 A1).
Regarding claim 13, Brusatore discloses the claimed invention except for as taught by de Monbrison, the tray comprises sensors adapted to detect environmental parameters and parameters regarding the contents of the tray (Col. 3, lines 35-36: “A thermostat is fixed on each tray to control the temperature”), means adapted to heat or cool the contents of the tray, the heating or cooling means and the load cells are housed inside the hollow and hermetically sealed body of the tray (Col. 3, lines 18-25: “There are two possible alternatives to the constitution of the trays. According to a first embodiment (FIG. 3), two plates made of PVC or treated painted metal, are 20 bonded together at their ends, and between them is fixed a system of electrical elements (4) and in particular a heating film such as that commercialized under the trade name Calfilm by the company Semme, to heat the upper part of the trays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Brusatore to contain the heating means of de Monbrison to provide the optimal growing conditions for plants.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Brusatore to contain the scale of Vanderveken to monitor the supply of water to the plants.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649